DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Traversal
Applicant’s traversal on the issue related to the invocation of 35 U. S. C. §112(f) filed on 02/10/2022 is acknowledged and has been accepted by the Examiner.  The Applicant’s traversal is on the grounds that the several claim elements that have been interpreted under 35 U. S. C. §112(f) are well-known terms of art understood by those of ordinary skill in the field of visualization and imaging, including endoscopic imaging. The Applicant further asserts that said claim elements are physical components of a visualization and imaging system and not merely generic placeholders, especially when taken in context of the claims, and that a person of ordinary skill in the field of visualization and imaging would readily understand that each of the claim elements is a physical component, specifically when viewed in light of Applicant's specification.

After careful consideration, it has been determined that the Applicant’s arguments are convincing and valid. The interpretation of claim elements that have been interpreted under 35 U. S. C. §112(f) in the Notice of Allowance mailed on 11/10/2021 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886